Exhibit 10.23

AMENDMENT NO. 2

TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amendment is made effective as of this 12th day of April, 2013, by and
between Techne Corporation (the “Company”) and Gregory J. Melsen (“Employee”).

WHEREAS, the Company and Employee entered into an Amended and Restated
Employment Agreement dated November 30, 2012, (the “Agreement”), which provides
the terms of Employee’s employment as Chief Executive Officer on an interim
basis, Chief Financial Officer and Vice President of Finance and Employee’s
severance;

WHEREAS, Employee’s position as Chief Executive Officer on an interim basis
ceased on March 31, 2013, but Employee continues employment as Chief Financial
Officer and Vice President of Finance; and

WHEREAS, the Company and Employee desire to alter certain terms of the Agreement
in light of the appointment of a new Chief Executive Officer of the Company.

NOW, THEREFORE, the parties agree as follows:

1. Section 1.2 of the Agreement is hereby amended in its entirety to read as
follows:

“Term of Employment. The Company hereby agrees to continue to employ Employee as
the Company’s Chief Financial Officer and Vice President of Finance through
June 30, 2014, unless earlier terminated as provided in Article 5 hereof.”

1. Section 2.1 of the Agreement is hereby amended in its entirety to read as
follows:

“Salary. During the period of December 1, 2012 through June 30, 2013, the
Company will pay Employee as base compensation for services to be rendered
hereunder such amount as is commensurate with an annualized salary of $425,000,
to be paid bi-weekly or in accordance with the usual payroll practices of the
Company. Each subsequent fiscal year (July 1 – June 30) during the term of
Employee’s employment by the Company under this Agreement, Employee’s annual
base salary shall be reviewed and adjusted by Company’s Compensation Committee
in its sole discretion; provided that Employee’s annual base salary commencing
July 1, 2013 will be $375,000.”

2. Section 2.2 of the Agreement is hereby amended in its entirety to read as
follows:

“Cash Bonus. On June 30, 2013, the Company will pay Employee a cash bonus of
$225,000, by cash, check or wire transfer of immediately available funds, which
shall be taxed at the bonus rate. Unless Employee has terminated his employment
voluntarily for reasons other than death or disability, the cash bonus is to be
paid regardless of Employee’s employment status with the Company on June 30,
2013. In addition, Employee will be eligible to receive a cash bonus equivalent
to 50% of base annual salary and such bonus will be prorated and paid at the end
of each month the Employee is retained after July 1, 2013 through June 30,
2014.”

 



--------------------------------------------------------------------------------

3. Section 5.1(C) of the Agreement is hereby amended in its entirety to read as
follows:

“Employee may terminate his employment at any time upon written notice provided
to the Board of Directors at least 30 days prior to the effective date of
termination; provided that, if Employee wishes to terminate prior to July 1,
2013, Employee will provide such written notice at least 90 days prior to the
effective date of termination.”

4. Except as set forth herein, all provisions of the Agreement shall remain in
full force and effect without modification. Further, nothing in this Amendment
is intended to modify the amount, timing or form of payment for the deferred
compensation benefits described in the Agreement, and this Amendment shall, at
all times, be construed in compliance with Code Section 409A.

5. Capitalized terms used in this Amendment, but not otherwise defined, shall
have the meanings assigned to them under the Agreement.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
on the day and year first above written.

 

TECHNE CORPORATION

/s/ Charles R. Kummeth

By: Charles R. Kummeth

Its: Chief Executive Officer

“Company”

/s/ Gregory J. Melsen

Gregory J. Melsen

“Employee”

 

3